Status of Claims
Claims 1-9 and 12-25 are pending;
Claims 3-5, 7-9, 12, 16, 18-19,and 22 are withdrawn;
Claims 1-2, 6, 13-15, 17, 20-21, and 23-25 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-4 and 32), Subspecies Ia (Figs. 26-28) in the reply filed on 01/19/2022 is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities:  “wherein a siderail is coupled to top plate” should be — wherein a siderail is coupled to the top plate —.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2, 6, 13-14 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein a siderail is coupled to top plate of at least one of the first section and the second section.”  The elected embodiment includes apertures on the base plate configured to receive the posts of a left and right siderail.  Applicant possesses another unrelated patent publication that has a siderail 38 pivotally coupled to the top plate 18 of a bladder, see US Patent 11,071,393.  It appears possible that Applicant has added information from the ‘393 patent without continuity relationship or incorporation by reference. Additionally, the subject matter in question was not present in the disclosure at the time of original filing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 13-14, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "wherein a siderail is coupled to top plate of at least one of the first section and the second section.”  “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The siderail coupled to the top plate of at least one of the first section and the second section contradicts the specification which requires in the elected embodiment that the siderail is coupled to the base plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 13-14, 20-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soltani (WO 98/48673) in view of Fish (US Patent 5,231,721).
Regarding Claim 1, Soltani discloses a mattress support comprising: a first section (264)  and a second section (266) configured to be coupled to the first section (via 260), each of the 
	

Regarding Claim 2, Soltani discloses wherein the bladder of the first section is fluidly coupled to a first pump (90), and the bladder of the second section is fluidly coupled to the first pump (90). Soltani fails to disclose the bladder of the second section is fluidly coupled to a second pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add another pump to inflate the second section, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would be make the two bladder sections independently adjustable, thus providing a greater number of possible positions.  

Regarding Claim 13, Fish teaches wherein the siderail includes an extendable arm (18a and 18b).
Regarding Claim 14, Fish teaches wherein the extendable arm is a telescoping (via 52 and 54).

Regarding Claim 20, Soltani as modified by Fish teaches a siderail (Fish: 10)  coupled to at least one of the first section and the second section (Soltani: see Fig. 9).
Regarding Claim 21, Fish teaches wherein a base plate includes a bore (38) configured to receive the siderail.
Regarding Claim 23, Fish teaches wherein the siderail includes an extendable arm (18a)
Regarding Claim 24, Fish teaches wherein the extendable arm is a telescoping arm (via 52 and 54).
Regarding Claim 25, Soltani as modified teaches wherein the bladder of the first section, and the bladder of the second section is inflated or deflated to different pressures by the first pump and the second pump (via vents 241).


Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soltani (WO 98/48673).

Regarding Claim 15, Soltani as modified in claim 2 teaches a mattress support comprising: a first section (264) and a second section (266) configured to be coupled to the first section (via 260), each of the first section and the second section including: a base plate (226) configured to be positioned on a box frame of a bed, a top plate (230, 232) hingedly attached to the base plate (via 51 and 49), 3a bladder (264 and 266) positioned between the base plate and the top plate and inflatable to adjust a height of the top plate , and a first pump (90) fluidly coupled to inflate the bladder of the first section and a second pump (90) fluidly coupled to inflate the bladder of the second section. Soltani fails to disclose the bladder of the second section is fluidly coupled to a second pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add another pump to inflate the second section, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The motivation would be make the two bladder sections independently adjustable, thus providing a greater number of possible positions.  

Regarding Claim 17, Soltani discloses wherein the first section, and the second section are sized to be coupled together to accommodate a width of a mattress (see Fig. 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.